The trial court has found that no formal claim on the part of any one representing the public to this land as a highway had been made, nor was there evidence of any public use of it or claim to it as a highway, for more than twenty years prior to the commencement of this action; and that after the abandonment of the highway rights by the public, the defendant and her predecessors in title and no other person as against the plaintiffs and their predecessors in title, have had the continuous, exclusive, uninterrupted and adverse possession of the land in question under a claim of right for more than twenty years prior to the beginning of this action, and had disseized the plaintiffs as owners of the fee of any interest which might have reverted to them after the abandonment of any highway right held by the public over the land in controversy, and that the defendant had gained title to such land by adverse possession.
The conclusion arrived at by the trial court was not made in violation of any rule or principle of law nor of the rules of logic or reason, nor is it contrary to or inconsistent with the subordinate facts so far as they appear in the finding. The conclusion of the trial court, therefore, must stand. Hayward v. Plant,98 Conn. 374, 380, 119 A. 341. Moreover, an examination of the evidence discloses that the paragraphs of the finding to which exceptions were taken were supported by evidence. In substance, the plaintiff's contention amounts to no more than that this court should re-examine the disputed evidence and reach different conclusions of fact from those reached by the trial court upon the evidence offered.
During the trial, several of defendant's witnesses were inquired of by counsel for the plaintiffs on cross-examination, whether or not the land in question was not generally reputed to be a portion of the highway, *Page 422 
These questions were properly excluded. The only reputation admissible to establish such facts as that the land was public ground and that there was a highway over it, is that of a past generation. Dawson
v. Orange, 78 Conn. 96, 108, 61 A. 101; 3 Wigmore on Evidence (2d Ed.) § 1582.
   There is no error.
In this opinion the other judges concurred.